DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following term has been interpreted in light of the applicant’s specification:
Machine-readable medium: interpreted as a “non-transitory machine-readable medium” based on paragraph 97 of the applicant specification which specifically defines the term “machine-readable medium“ as meaning that signals per se are excluded.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are directed to a method, system and computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
receiving, from a first user, a request for a real-time communication session; 
establishing the real-time communication session between the first user and a second user based on the request, the establishing of the real-time communication session including causing display, at the first user, of a live camera feed generated at a second user, the live camera feed comprising images of a real-world environment visible to the second user; 
determining, a reward associated with participation of the second user in the real-time communication session; and 
providing the reward to the second user based on the participation of the second user in the real-time communication session.
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising, marketing and sales related activities or behaviors because they merely gather data, transmit data, analyze the data, determine results (a reward) based on the analysis, and transmit the results (the reward). Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of one or more processors and a memory, a first device, and a second device with a camera coupled to a wearable device with a camera. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using one or more processors and a memory, a first device, and a second device with a camera coupled to a wearable device with a camera to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires general purpose computers and common components (as evidenced from paragraphs 3, 49 87-89, and 100-101 [0065] and [0066] of the applicant’s specification); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
receiving, from a first device of a first user, a request for a real-time communication session; 
establishing the real-time communication session between the first user and a second user based on the request, the establishing of the real-time communication session including causing display, at the first device, of a live camera feed generated at a second device associated with the second user, the live camera feed comprising images of a real-world environment visible to the second user (receiving and transmitting data between both the first user and the second user); and 
providing (transmitting) the reward to the second user based on the participation of the second user in the real-time communication session.
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 2-15 and 17-19 appear to merely further limit the abstract idea by further limiting the notification, and add an indication of acceptance which is considered part of the abstract idea (Claims 2, 6 and 17-18); further limiting the request and/or the transmission of the invitation which is consider part of the abstract idea (Claims 3 and 5); further limiting the request and/or the determining of the reward and/or the reward itself which is considered part of the abstract idea (Claims 4 and 7-10); adding a step of updating a user account which is considered part of the abstract idea (Claim 11); adding a step regarding the terminating of the session and further limiting the providing of the reward which is considered part of the abstract idea (Claims 12 and 19); further limiting the request and/or the terminating which is considered part of the abstract idea (Claim 13); and adding the additional elements of a camera of the second device and a wearable device that has a camera which have already been addressed in the rejection above (Claims 14-15), and therefore only further limit the abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), does/do not include any new additional elements that are sufficient to amount to significantly more than the judicial exception, and as such are “directed to” said abstract idea (i.e. “PEG” Step 2A Prong Two=Yes); and do not add significantly more than the idea (i.e. “PEG” Step 2B=No)..  
Thus, based on the detailed analysis above, claims 1-20 are not patent eligible.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakraborty et al. (PGPUB: 2019/0394533).
	
Claims 1, 16 and 20: Chakraborty discloses a method, a system and a machine-readable medium comprising: 
a memory that stores instructions; and one or more processors configured by the instructions to perform operations (Paragraphs 13-14: processor and memory comprising executable instructions) comprising:
receiving, from a first device of a first user, a request for a real-time communication session (Paragraphs 12: receiving an initial request for live content from a first user); 
establishing the real-time communication session between the first user and a second user based on the request, the establishing of the real-time communication session including causing display, at the first device, of a live camera feed generated at a second device associated with the second user, the live camera feed comprising images of a real-world environment visible to the second user (Paragraph 12: sending one or more subsequent requests to other user(s), such as those at or near a location of the live content; receiving replies from the other users; presenting options to the first user and receiving, from the first user, a selection of a selected user; sending a confirmation request to the selected user; and receiving, by the first user, the live content from the selected user; Paragraph 85: the second device includes an image sensor such as a charged coupled device camera for capturing still or moving images);
determining, by at least one hardware processor, a reward associated with participation of the second user in the real-time communication session (Paragraph 12: charging first user a first fee for requesting and/or receiving the live content; and paying a second fee to the selected user; Paragraph 30: system manages the debiting and crediting of the fees; Paragraph 42: fees may be specified by the system, providing user, and/or negotiation between the receiving user and the providing user); and 
providing the reward to the second user based on the participation of the second user in the real-time communication session (Paragraph 12: charging first user a first fee for requesting and/or receiving the live content; and paying a second fee to the selected user; Paragraph 30: system manages the debiting and crediting of the fees; Paragraph 42: fees may be specified by the system, providing user, and/or negotiation between the receiving user and the providing user).

Claims 2 and 17: Chakraborty disclose the method of claim 1 and the system of claim 16, further comprising: 
transmitting a notification of the request to the second device, the notification including an invitation to join the real-time communication session (Paragraph 12: sending one or more subsequent requests to other user(s), such as those at or near a location of the live content); and 
receiving, from the second device, an indication of acceptance of the invitation to join the real-time communication session by the second user, wherein the establishing of the real-time communication session is based on receiving the indication (Paragraph 12: receiving replies from the other users; presenting options to the first user and receiving, from the first user, a selection of a selected user; sending a confirmation request to the selected user; and receiving, by the first user, the live content from the selected user; Paragraph 28: the one or more replies from the one or more second users may include a bid to provide the requested content and/or other information relate to the request; Paragraph 35: the requesting user selects one or more of the potential providing users as the providing user, the system may send a confirming request to the selected providing user, letting them know that their bid, or offer, to provide the requested content was accepted).

Claims 3 and 17: Chakraborty disclose the method of claim 2 and the system of claim 16, wherein: the request specifies a target location for the second user to be located, and the invitation to join the real-time communication session is transmitted to the second device based on detecting the second device being within a predefined distance of the target location specified by the request (Paragraph 12: the initial request may specify a location and/or time of the live content; Paragraph 27: the system sends the request to one or more providing user(s) who are at, or within a pre-determined distance of, the event or location).

Claim 4: Chakraborty disclose the method of claim 3, wherein the determining of the reward associated with the participation includes determining a distance between the second device and the location specified in the request (Paragraph 27: the system sends a request to one or more providing user(s) who are at, or within a pre-determined distance of, the event or location; the system tracks users' locations and presents a map or other information indicating the locations of the providing user(s) at, or near, the event or location to the requesting user, who then selects one or more of those users for the system to contact regarding the requested content; Paragraph 33: the user associated with device 124b may have a better view of the event than the user associated with device 124c. In this regard, the information provided by the potential providing users and/or provided to requesting user with the options may include information about the potential providing users' view and may include a picture of a stage or the like from that users' seat.

Claim 5: Chakraborty disclose the method of claim 2, wherein: the request specifies an identifier associated with the second user, and the invitation to join the real-time communication session is transmitted to the second device based on the identifier specified in the request (Paragraph 27: the system tracks users' locations and presents a map or other information indicating the locations of the providing user(s) at, or near, the event or location to the requesting user, who then selects one or more of those users for the system to contact regarding the requested content; Paragraph 39: the system may identify the users by a username, number, or not at all to other users, such as through the use of randomly assigned IDs (which may be unique to each request for content); Paragraph 89: the client devices have a subscriber identity module for  identifying subscriber services, executing programs, storing subscriber data, and so on)

Claims 6 and 18: Chakraborty disclose the method of claim 2 and the system of claim 17, further comprising: identifying a set of candidate users for participating in the real-time communication session based on the request, the set of candidate users including the second user; and providing the notification to a set of devices associated with the set of candidate users, the set of devices including the second device. (Paragraphs 12 and 27: sending one or more subsequent requests to other user(s), such as those at or near a location of the live content; receiving replies from the other users; presenting options to the first user and receiving, from the first user, a selection of a selected user)

Claim 7: Chakraborty disclose the method of claim 1, wherein: the request specifies one or more activities to be performed by the second user during the real-time communication session, and the determining of the reward is based in part on the one or more activities to be performed. (Paragraph 33: each of the one or more second users may have differing fees and ratings; the user associated with device 124b may have better reviews/ratings/rankings than the user associated with device 124c; Paragraph 37: rating may be based on any one or more of overall quality, resolution, image stabilization, video quality, audio quality, view, obstructions, interference, fees charged, fees charged versus quality, and/or other criteria; the requesting user may request that the providing user improve or modify the presentation in any number of ways, such as for example moving and/or holding their device higher, etc.)

Claim 8: Chakraborty disclose the method of claim 1, wherein the determining the reward comprises determining the reward based on a duration of the real-time communication session. (Paragraph 42: the fees may be flat rates and/or be based on time, location, supply and demand (i.e. numbers of providing users versus requesting users), etc.)

Claim 9: Chakraborty disclose the method of claim 1, wherein the reward comprises a monetary value. (Paragraph 42: the fees may be in the form of monetary fees and/or may be points based)

Claim 10: Chakraborty disclose the method of claim 1, wherein reward is determined based on an amount of value specified in the request. (Paragraph 42: the fees described above may be specified by the providing user, the system, and/or the requested user, the requesting user including an offer in the request for content, which the providing user(s) may accept)

Claim 11: Chakraborty disclose the method of claim 1, wherein providing the reward to the second user comprising updating a user account of the second user to indicate that the reward has been provided to the second user. (Paragraph 42: providing user(s) may earn points, or discounts off their subscriptions and/or services, for providing requested content; requesting users may use these or other points/fees as compensation for requesting content; Paragraph 36: the system may credit an account or otherwise pay the providing user)

Claims 12 and 19: Chakraborty disclose the method of claim 1 and the system of claim 16, further comprising: terminating the real-time communication session between the first and second user, the terminating of the real-time communication session including terminating the display of the live camera feed by the first device, and the reward being provided to the second user based on terminating the real-time communication session. (Paragraph 36: the agreed upon fees may be settled before of after the presentation of the requested content: Paragraph 44: while a requesting user may stay with a providing user throughout the event, the system will allow the requesting user to switch between multiple providing users during the presentation of the content, this is an example of the first user terminating the live camera feed of the real-time communication session between the first user and the second user)

Claim 14: Chakraborty disclose the method of claim 1, wherein: the live camera feed is generated by a camera that is embedded in a wearable device worn by the second user; and the wearable device is communicatively coupled to the second device. (Paragraph 92: the disclosed subject matter can be performed in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network; one type of distributed client device can be wearable (watch) the other a PDA, smartphone, or computer; Paragraph 66: one or more wired/wireless input devices (such as a camera on the watch) can be connected to the user device (e.g. PDA, smartphone, or computer); Paragraph 85: the UI on either or both of the distributed client devices can include a camera for capturing still or moving images)

Claim 15: Chakraborty disclose the method of claim 1, wherein the live camera feed is generated by a camera that is embedded in the second device. (Paragraph 85: the second device includes an image sensor such as a charged coupled device camera for capturing still or moving images)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al. (PGPUB: 2019/0394533) in view of Chapweske et al. (US Patent: 8,412,773).

Claim 13: The method of claim 12, wherein: the request specifies a session duration that defines a time limit for the real-time communication session between the first and second user, wherein the terminating of the real-time communication session is in response to expiration of the session duration. 
Chakraborty disclose the method of claim 12, wherein: the request specifies a session duration that defines a time limit for the real-time communication session between the first and second user in at least paragraphs 26 and 44 (Paragraph 26: the system receiving a request for media content, such as live audio and/or video of an event or location, from a requesting user, such as through their mobile device; the request may specify a time and/or location, or may simply specify an event, which the system may then resolve to a time and or location; Paragraph 44: a requesting user may stay with a providing user throughout the event)
Chakraborty does not specifically state that the terminating of the real-time communication session is in response to expiration of the session duration.
However, the analogous art of Chapweske discloses that it is well known to terminate the real-time communication session is in response to expiration of the session duration in at least Column 34, lines 23-58.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the invention of Chakraborty to include terminating the real-time communication session is in response to expiration of the session duration as disclosed by Chapweske.
The rationale for doing so is that it merely requires combining prior art elements according to known methods to yield predictable results. It can be seen that each element claimed is taught by either Chakraborty or Chapweske.  The communication session of Chakraborty must be terminated in some manner and Chakraborty does not specify how the termination must occur.  Terminating the communication session based on the session time does not change or affect the normal functions of on-demand live media content sharing disclosed by Chakraborty as the identification of live media content providers, selection of live media content providers, streaming of the live media content, and rewarding the live media content providers would be performed in the same way even with the addition of terminating the communication session in response to the expiration of the session duration.  Since the functionalities of the elements in Chakraborty and Chapweske do not interfere with each other the results of the combination would be predictable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoerl et al. (WO 2019/079826) discloses a system that receives a request from a first user to view a live stream of an event or location, detecting and notifying second users who are located near or at the location who are willing to provide a live camera stream of the event or location, and rewarding the second user for providing the live camera stream of the event or location.
Shivaram (PGPUB: 2015/0254618) discloses a system that facilitates live stream feeds of remote locations, events or products between a first user and a second user, wherein the system receives a request from the first user that includes the location, event duration and price range. The system notifies second users willing to provide the live stream, receives responses, and provides the user with a set of second users to choose from, wherein the second user is rewarding for providing the live stream to the first user.
Johnson et al. (“And Today’s Top Donator is”: How Live Streamers on Twitch.tv Monetize and Gamify Their Broadcasts, 2019, Social Media + Society, 5(4). https://doi.org/10.1177/2056305119881694) disclose a number of different ways in which the popular video streaming service Twitch provides rewards to a user for providing live stream camera video content to another user at a remote location.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar Ilana can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/           Primary Examiner, Art Unit 3622